        Case 5:20-cv-03077-SAC Document 9 Filed 06/23/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MELVIN L. SHIELDS,

                       Plaintiff,

vs.                                          Case No. 20-3077-SAC


SAM CLINE, et al.,

                       Defendants.


                                 O R D E R

       On May 20, 2020, the court issued a screening order which

stated the court’s opinion that plaintiff’s complaint failed to

state a federal claim for relief.            Doc. No. 7.         Plaintiff was

granted time to show cause why the original complaint should not

be dismissed or to file an amended complaint.

       Plaintiff has filed an amended complaint (Doc. No. 8) which

trims some of plaintiff’s claims from the original complaint and

focuses upon the plaintiff’s contention that his due process rights

have been violated.1     Plaintiff asserts that his due process rights

were violated when he was placed in segregation upon a false

disciplinary report and without a disciplinary administrative

adjudication.     Plaintiff also asserts that his due process rights

were   violated   because   he   was   placed   in   and   has    remained   in


1 The amended complaint also mentions the Eighth Amendment. Doc. No. 8, p.3.
Plaintiff, however, alleges no facts which would plausibly support a claim of
cruel and unusual punishment.

                                       1
         Case 5:20-cv-03077-SAC Document 9 Filed 06/23/20 Page 2 of 3




administrative segregation (on other security risk “OSR” status)

without a full hearing and sufficient review board proceedings.

       The court addressed these claims at pages 5-8 of the screening

order.    Plaintiff’s amended complaint does not provide reasons to

alter or modify the court’s findings that his allegations fail to

state a due process violation.

       The amended complaint also alleges that he was denied a

liberty interest by defendants’ failure to follow prison rule

books.    This contention fails to state a plausible due process

claim. As the Tenth Circuit has stated:

       [N]o   reasonable   jurist   could   conclude   that   [a
       plaintiff’s] claim that prison officials deprived him of
       due process by violating internal prison regulations
       rises to the level of a due process violation. Prison
       regulations    are   “primarily    designed   to    guide
       correctional officials in the administration of a prison
       [They are] not designed to confer rights on inmates….”
       Sandin v. Conner, 515 U.S. 472, 481-82, 115 S.Ct. 2293,
       132 L.Ed.2d 418 (1995).

Brown v. Wyoming Dept. of Corrections, 234 Fed.Appx. 874, 878 (10th

Cir. 2007); see also, Brown v. Rios, 196 Fed.Appx. 681, 683 (10th

Cir.    2006)(“Where    a   liberty   or   property   interest    has   been

infringed, the process which is due under the United States

Constitution is that measure by the due process clause, not prison

regulations.”).

       In sum, plaintiff has failed to present the court with a

plausible federal claim for relief which would justify the court



                                      2
      Case 5:20-cv-03077-SAC Document 9 Filed 06/23/20 Page 3 of 3




retaining jurisdiction over this matter.         Therefore, the court

directs that this case be dismissed without prejudice.

     IT IS SO ORDERED.

     Dated this 23rd day of June, 2020, at Topeka, Kansas.



                         s/Sam A. Crow ____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                   3
